DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B and Species I, claims 1-29 and 32-37 in the reply filed on 03/18/2022 is acknowledged.  Claims 30 and 31 are canceled. 

Claim Objections
Claim 7, 17 and 27 are objected to because of the following informalities:  the abbreviated term “GSN” should be defined in its first occurrence in claims 7, 17 and 27.  
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-11, the claim limitation wherein if the azygous vein is left biased with respect to the midline of the vertebra then positioning the radiopaque marker at the midline of the vertebra in claim 2 is indefinite because it is unclear what is meant by the claim limitation.  The markers are carried by the ablation catheter which is placed in the azygos vein, therefore, it is unclear how can the catheter be moved to be placed at the midline of the vertebra if the azygous vein where the cather is placed is left biased with respect to the vertebra.  It is unclear how can the catheter be moved to be at the midline of the vertebra if the azygos vein is left biased with respect to the vertebra. 
 Regarding claim 36, The term “maximizes” in claim 36 is a relative term which renders the claim indefinite. The term “maximizes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim term “maximizes” renders the claim indefinite. 
Regarding claim 37, The term “maximizes” in claim 36 is a relative term which renders the claim indefinite. The term “maximizes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim term “maximizes” renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27, 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi).
	Regarding claim 1, Levin discloses device and system for treatment of the heart failure by splanchnic nerve ablation.  Levin shows imaging at least one radiopaque device (see par. [0419], [0464])), positioned in the azygos vein (see par. [0419], [0528]) and/or in one or more intercostal veins (see par. [0419]), relative to a portion of the spine (see par. [0419], [0528]), using a radiographic imaging device (see par. [0015], [0500], [0529), to thereby characterize the position of the patient’s azygos vein relative to the spine (see par. [0528], [0529]).
	Furthermore, Levin shows figure diagram of the azygos vein being on the right side of the midline of the vertebra (see 41 in fig. 6A and 6B and 7), Levin is not clear if these figures are from the imaging device, and determining if the azygos vein is centered, left-biased or right biased with respect to the midline of the vertebra based on one or more images generated by the imaging device.  
	Piciucchi discloses imaging of azygos venous system pathway.  Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is right side of the midline of vertebra (see fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is right side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
	Regarding claim 2-11, Levin shows a radiopaque marker carried by an ablation catheter (see par. [0419]).  Furthermore, the claims 2-11 are directed to contingent limitations.  MPEP 2111.04, II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”; also see See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  The Examiner note that claim 1 is directed to determining if the azygos vein is centered, left-biased or right biased with respect to the midline of the vertebra based on one or more images, combined invention of Levin and Piciucchi show determining that the azygos vein is right biased with respect to the midline of the vertebra based on images.  However, claims 2-11 limit as contingent limitations that “if” the azygous vein is left-biased with respect to the middle of the vertebra or centered with respect to the middle of the vertebra, the method further comprises positioning the radiopaque marker at the midline of the vertebra does not required to be perform because the conditions precedent are not met as is already determined that the azygous vein is right biased, and the claimed invention can be practiced with out the condition of the azygos vein being in the left biased or centered with respect to the vertebra.  Therefore, combined invention of Levin and Piciucchi reads on the claim limitations set forth in claims 2-11.
	
Regarding claim 12, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the at least one radiopaque device comprises a radiopaque markers carried by an ablation catheter (see par. [0419]), and positioning the radiopaque marker at an ostium of a first of the one or more intercostal veins (see par. [0489], [0529]).  Furthermore, Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is right side of the midline of vertebra (see fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is right side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
	Regarding claim 13, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the catheter further comprises an ablation element distal to the radiopaque marker (see par. [0419], [0465]), and wherein positioning the radiopaque marker at the ostium comprises positioning the ablation element in an intercostal vein (see par. [0489], [0529]).  
Regarding claim 14, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker comprises positioning the ablation element in a T9, T10, or T11 intercostal vein (see par. [0420], [0464]; fig. 7).
Regarding claim 15, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker positions the ablation element proximal to a sympathetic trunk (see par. [0420]; see sympathetic trunk 49 in fig. 22A).
Regarding claim 16, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker positions the ablation element between the ostium and the sympathetic trunk (see par. [0420]; see sympathetic trunk 49 and ostium 64 in fig. 22A).
Regarding claim 17, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows comprising delivery ablation energy using the ablation element to ablate a GSN (see par. [0420], [0429]).
Regarding claim 18, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows assessing a position of a distal radiopaque marker carried by the catheter relative to one or more of a costovertebral joint or rib (see par. [0420], [0529]).
Regarding claim 19, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows retracting the catheter within an intercostal vein if the distal radiopaque marker is positioned distally beyond a certain position relative to the rib or the costovertebral joint (see par. [0529], [0530], [0531], [0549], [0550], [0551], [0557]).
Regarding claim 20, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows assessing a position of a distal radiopaque marker carried by a catheter relative to at least one of the costovertebral joint or rib (see par. [0420], [0529]).  Furthermore, Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is right side of the midline of vertebra (see fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is right side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
Regarding claim 21, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the radiopaque marker is disposed distal to an ablation element that is carried by the ablation element, (see par. [0419]), and positioning the radiopaque marker in one of the one or more intercostal veins (see par. [0489], [0529]).  


Regarding claim 22, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows further positioning the radiopaque marker to be aligned with a costovertebral joint or proximal to the costovertebral joint (see par. [0420], [0529]).
Regarding claim 23, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows further wherein positioning the radiopaque marker comprises retracting the ablation catheter within the intercostal vein (see par. [0529], [0530], [0531], [0549], [0550], [0551], [0557]).
Regarding claim 24, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the ablation element comprises proximal and distal ablation elements (see fig. 14, par. [0480]), the method further comprising activating a proximal ablation element to deliver ablation energy prior to retracting the ablation catheter (see fig. 14; par. [0480], [0529], [0530], [0531], [0549], [0550], [0551], [0557]).

Regarding claim 25, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows activating the distal ablation element to delivery ablation energy subsequent in time to the retracting step (see par. [0480], [0529], [0530], [0531], [0549], [0550], [0551], [0557]).
Regarding claim 26, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows comprising advancing an ablation catheter into one of the intercostal veins (see par. [0400]), the ablation catheter comprising an ablation element (see par. [0419]) and a radiopaque marker distal to the ablation element (see par. [0419]), and further comprising positioning the radiopaque marker to be aligned with or proximal to a rib or a costovertebral joint (see par. [0420]).
Regarding claim 27, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows positioning an ablation element carried by an ablation catheter at least partially into a T9, T10 or T11 intercostal vein (see par. [0420], [0464]; fig. 7), and delivering ablative energy using the ablation element to ablate GSN (see par. [0420], [0429]).
Regarding claim 29, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows moving the ablation element to a different once of the T9, T10, or T11 intercostal vein (see par. [0420], [0464]; fig. 7), and delivering energy from the ablation catheter when in the different vein after moving step (see par. [0420], [0464]; fig. 7).

Regarding claim 38, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the radiopaque device comprises a radiopaque portion of a guidewire (see par. [0462]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi) as applied to claims 1 and 27 above, and further in view of Panescu et al. (US 2019/0343581; hereinafter Panescu).
Regarding claim 28, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the ablation element has a length from 15 mm to 30 mm.
Panescu discloses an ablation catheter.  Panescu teaches the ablation element has a length from 15 mm to 30 mm (claim 9 teaches that length to be between 3-20 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the ablation element has a length from 15 mm to 30 mm in the invention of Levin and Piciucchi, as taught by Kawabata, to provide specific ablation size. 

Claims 32-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi) as applied to claim 1 above, and further in view of Liao et al. (US2012/0271162; hereinafter Liao).
Regarding claim 32, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the imaging comprises imaging with an anterior oblique view. 
Liao discloses ablation method.  Liao teaches imaging with an anterior oblique view (see abstract; par. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized imaging with an anterior oblique view in the invention of Levin and Piciucchi, as taught by Liao, to be able to effectively monitor the ablation procedure. 
Regarding claim 33, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the imaging comprises imaging with an anterior to posterior direction. 
Liao discloses ablation method.  Liao teaches the imaging comprises imaging with an anterior to posterior direction (see abstract; par. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the imaging comprises imaging with an anterior to posterior direction in the invention of Levin and Piciucchi, as taught by Liao, to be able to effectively monitor the ablation procedure. 
Regarding claim 34, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state positioning C-arm in a right anterior oblique angle. 
Liao discloses ablation method.  Liao teaches positioning C-arm in a right anterior oblique angle (see abstract; par. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized positioning C-arm in a right anterior oblique angle in the invention of Levin and Piciucchi, as taught by Liao, to be able to effectively monitor the ablation procedure. 
	Regarding claim 36, Levin, Piciucchi and Fabro disclose the invention substantially as described in the 103 rejection above, furthermore, Levin teaches ablation catheter guidance with imaging (see par. [0500], claim 81), and Liao does teach positioning the C-arm at an angle (see par. [0061]).  Therefore, combined invention of Levin, Piciucchi and Fabro would provide  maximize  projected distance between first and second axially spaced locations on an ablation catheter as the claim does not provide does not provide a standard for ascertaining the requisite degree of the term “maximize”.
Regarding claim 37, Levin, Piciucchi and Fabro disclose the invention substantially as described in the 103 rejection above, furthermore, Levin teaches ablation catheter guidance with imaging (see par. [0500], claim 81), and Liao does teach positioning the C-arm at an angle (see par. [0061]).  Therefore, combined invention of Levin, Piciucchi and Fabro would provide maximize  projected distance between first and second axially spaced radiopaque markers carried by the ablation catheter as the claim does not provide does not provide a standard for ascertaining the requisite degree of the term “maximize”.

Claims 32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi), in view of Liao et al. (US2012/0271162; hereinafter Liao), in view of Fabro (US2013/0023758).
Regarding claims 32, 34 and 35, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state imaging with an anterior oblique view, right anterior oblique angle, and positioning the C-are in a range of 20 degrees to 70 degrees. 
Fabro discloses a diagnostic cather guide under imaging.  Fabro teaches an anterior oblique view (see par. [0174]), right anterior oblique angle (see par. [0174]), and positioning the C-are in a range of 20 degrees to 70 degrees (see par. [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized imaging with an anterior oblique view, right anterior oblique angle, and positioning the C-are in a range of 20 degrees to 70 degrees in the invention of Levin and Piciucchi, as taught by Fabro, to be able to effectively monitor the guidance of the catheter to region of interest. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793